DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“the motor housing is in linear contact or point contact” (Claim 11 Line 2; note that Figs. 6 and 7, appear to show surface contact, not point or line contact)
The haptic motor used in a “shift lever” (Claim 16 Line 3)
The haptic motor used in a “shift button” (Claim 16 Line 4)
The haptic motor used in a “toggle switch” (Claim 16 Line 5)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 7, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 Lines 1-2: The recitation “a pad member coupled to a top and a bottom of the haptic motor” is indefinite. It is unclear if there is a typo and there should be two pad members, with one coupled to the top and the other coupled to the bottom, or if a single pad is coupled to both the top and bottom. Applicant’s originally filed disclosure shows two separate pads (140, 150) in Fig. 8. Accordingly, the Examiner recommends amending the claim to clarify that there are two pads.
Claim 11 Line 2: The recitation “linear contact” is indefinite. It is unclear if this is a typo and Applicant means “line contact” or alternatively if by linear contact Applicant means that “there is no geometric or material non-linearity in the analysis”. Further, the drawings submitted, referring to Figs. 6 and 7, do not appear to show point or line contact, but rather surface contact. 
Claim 16 Lines 1-5: The recitation “wherein the haptic motor is applied to all of electronic shift control apparatuses of a lever type that enables a user to shift by operating a shift lever, a button type that enables the user to shift by operating a shift button, a column type in which a shift lever is disposed on a steering column, and a toggle type that enables the user to shift by operating a toggle switch” is indefinite. In particular, it is unclear what the metes and bounds of the claim are intended to be. Is Applicant claiming that the same haptic motor is being used in multiple shift devices at the same? That the haptic motor is capable of being removed from the shift dial and then installed in each of the other shift devices?
Claim 16 Line 2: The recitation “lever type” is indefinite. In particular, it is unclear what limitation “type” is meant to impart.1
Claim 16 Line 4: The recitation “column type” is indefinite. In particular, it is unclear what limitation “type” is meant to impart.2
Claim 16 Line 5: The recitation “toggle type” is indefinite. In particular, it is unclear what limitation “type” is meant to impart.3

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 2017 0080305 A) in view of Kim et al. (US 2020/0284339) (hereinafter “Kim 1”) and Kim (US 10,288,172) (hereinafter “Kim 2”).
Regarding Claim 1, Jung discloses an electronic shift control apparatus (see Fig. 16) comprising: 
A shift dial (800) rotatable for selecting one of shifting ranges of a vehicle when being rotated (see [0145] of the translation).
A rotator (500) coupled to the shift dial to rotate with the shift dial (see [0147] of the translation; see also Fig. 16, for the locking mechanism 500 to operate as intended, it has to be fixed to the shift dial, such that it rotates with the shift dial, and is capable of stopping rotation of the shift dial).
A groove plate (700) coupled to the rotator to rotate with the rotator (see Fig. 16, for the detent unit 700 to work as intend, that is to provide rotational feel, the detent unit would have to rotate with the rotator).
A haptic motor assembly (200, 290) connected to the groove plate (see Fig. 16), controlled to operate by a control unit (see [0071] of the translation), and generating a haptic signal when operating (see [0074] of the translation).
	Jung does not disclose a main housing that the haptic motor assembly is fixed to, a printed circuit board, nor a Transmission Control Unit. 
	However, Kim 1 teaches a similar electronic shift control apparatus (see Fig. 1) having a main housing (10), that a shift dial (30) rotates relative to (see [0031]) and a printed circuit board (50) for controlling the haptic motor assembly (see [0053]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic shift control apparatus disclosed in Jung with a main housing and a printed circuit board for controlling the haptic motor assembly as taught in Kim 1 to provide way for signals to be efficiently sent to the haptic motor assembly based on the operating conditions of the vehicle using the PCB, and using a housing to keep dust out of the interior of the electronic shift control apparatus and to protect delicate component from physical damage.
Kim 2 teaches in shift control apparatus having a printed circuit board in the form of a controller (40) that sense shift signals to a transmission control unit (TCU) of a vehicle to change gears. Where the printed circuit board is fixed to the main housing (22) (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the printed circuit board communicate gear shift changes to the transmission control unit for the electronic shift control apparatus of the Combination as taught in Kim 2 to allow for the shift control apparatus to work as intended by allowing an operator to be able to change gears in the vehicle.
Regarding Claim 2, Jung further discloses the electronic shift control apparatus of claim 1, wherein the haptic signal generated by the haptic motor assembly is transferred to the groove plate, the rotator, and the shift dial so as to be transmitted to a driver's hand (see Fig. 16, showing that the haptic motor assembly, groove plate, rotator, and shift dial are all connected together, and accordingly would transfer haptic signal in the form of vibration though, and since the shift dial is used by a driver to change the shift position, the vibrations would likewise be transferred to the driver’s hand).
	Regarding Claim 3, Jung further discloses the electronic shift control apparatus of claim 1, wherein the shifting ranges include an R-range, an N-range, and a D-range, and wherein the shifting range of the vehicle which is selected when the shift dial is operated is one of the R-range, the N-range, and the D-range (see Fig. 16; see also [0145] of the translation).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 20170080305) in view of Kim 1 (US 2020/0284339) and Kim 2 (US 10,288,172) and Beattie et al. (US 10,969,008).
Regarding Claim 4, Jung further discloses the electronic shift control apparatus of claim 1, using a sensing gear (see Fig. 16, showing an unnumbered smaller gear above a square shaped sensor), but does not explicitly disclose the details of the sensing gear.
The Examiner notes in the interest of compact prosecution that Beattie teaches in a similar dial shifter (see Fig. 1), using a sensing gear (122) rotatably coupled to the main housing (see Fig. 12) and engaged with the rotator (52) (see Figs. 2 and 3) and a magnet (120) combined with the sensing gear (see Fig. 4), wherein the main PCB (28) outputs a shift range signal of any one of an R-range, an N-range, or a D-range based on a change of magnetic flux due to a position change of the magnet when the shift dial is rotated (see Col. 10 Lines 2-5, teaching that the controller uses sensors to know the shift position; see Col. 13 Lines 17-18, teaching that the controller can send shift signals; further, since the sensor is use to sense rotation of magnet 120, the location of the knob would be based on the change in magnetic flux).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electric shift control apparatus disclosed in Jung with a sensor for detecting a rotated position of the shift dial as taught in Beattie to allow for the electronic shift control apparatus to function as intended, by providing a means for the controller to know which shift position an operator would like to have the vehicle shifted into.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 20170080305) in view of Kim 1 (US 2020/0284339) and Kim 2 (US 10,288,172) and Kim et al. (US 2021/0054924) (hereinafter “Kim 3”).
Regarding Claim 5, Jung further discloses the electronic shift control apparatus of claim 1, further including: a S-range button disposed at the center portion of the shift dial, but not a P-range button. However, Kim 3 teaches in a similar dial shifter, a P-range button (310) disposed at a center portion of the shift dial (see Fig. 1) to be movable upwards and downwards with respect to the shift dial in response to a driver's pressing thereon (see [0108]), wherein the PCB (400) is configured to recognize a contact of the P-range button and to generate a P-range signal when the P-range button is operated (see [0114]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the S-range button of the electronic shift control apparatus disclosed in Jung with a P-range button taught in Kim 3 to tune the shifter to the intended type of vehicle application it is intended to be installed in, such as an economy car or van lacking a sport mode, thereby also improving safety of operative the vehicle by providing a dedicated button for putting the vehicle in park. 

Claims 6, 7, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 20170080305) in view of Kim 1 (US 2020/0284339), Kim 2 (US 10,288,172), and Bortolon et al. (US 8,371,188).
Regarding Claim 6, the Combination further suggests the electronic shift control apparatus of claim 1, wherein the haptic motor assembly includes: a motor housing (Jung 210) fixed to the main housing (note since the haptic motor assembly of the Combination is attached to the main housing, the motor housing which is the outer portion of the assembly would likewise be attached to the main housing).
A haptic motor (250) inserted and fixed in the motor housing (see Jung Fig. 15), electrically connected to the PCB (since the haptic motor is controlled by apply a voltage by the PCB, it is electrically connected), and controlled to be operated by the PCB (see Kim 1 [0053]).
A roller (Jung 290-5; see Jung Fig. 16) being in contact with the groove plate (see Fig. 16).
	The Combination does not suggest the roller is rotatably coupled to the motor housing. However, Bortolon teaches in a vehicle shifter (see Fig. 1), having a roller (32) that presses against a groove ring (28) to provide feel.	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic shift control apparatus suggested by the Combination with a roller the rotates relative to the groove ring as taught in Bortolon to increase the useful life of the roller and groove ring by reducing friction between the two components, and thereby reducing premature wear.
	In the resulting Combination it necessarily follows that since the roller is mounted to the motor housing, that the roller rotates relative to the motor housing.
Regarding Claim 7, the Combination further suggests the electronic shift control apparatus of claim 6, wherein the PCB is configured to operate the haptic motor only when a shift signal selected when the shift dial is operated and an actual shift signal of a transmission which is fed back through the TCU coincide with each other (note: per the recitation “configured to” the structure suggested by the Combination is presumed to be inherently capable of performing the claimed function4).
Regarding Claim 9, the Combination further suggests the electronic shift control apparatus of claim 6, wherein a haptic signal generated by the haptic motor is transmitted to the shift dial through the motor housing, the roller, the groove plate, and the rotator, for the haptic signal to be transmitted to a driver's hand operating the shift dial (since all of these components are connected together, a haptic signal transferred to the motor housing would be felt through the various components it is connected to and would be capable of being felt by the hand of the vehicle driver).
Regarding Claim 16, Jung further discloses the electronic shift control apparatus of claim 6, wherein the haptic motor is applied to a dial shifter. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the haptic motor in different shifter configurations such as a lever type that enables a user to shift by operating a shift lever, a button type that enables the user to shift by operating a shift button, a column type in which a shift lever is disposed on a steering column, and a toggle type that enables the user to shift by operating a toggle switch, since nothing in the claimed haptic motor would prevent such an application, and such an application would be desirable, since increased applications of the haptic motor would reduce the costs of manufacturing and designing the haptic motor. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 20170080305) in view of Kim 1 (US 2020/0284339), Kim 2 (US 10,288,172), Bortolon et al. (US 8,371,188), and Burgess et al. (US 2020/0371635).
Regarding Claim 8, Jung further discloses the electronic shift control apparatus of claim 6, wherein the shifting ranges includes an R-range (see Fig. 16), but does not disclose that a haptic signal is generated when the R-range is selected.
However, Burgess teaches in a shifter, that a haptic signal is generated to confirm occurrence of a valid shift change action (see [0257]), which would accordingly include selection of the R-range.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic shift control apparatus disclosed in Jung with a haptic verification of valid gear selection as taught in Burgess to improve safety of the vehicle by proving a nonvisual verification, allowing the vehicle operator to keep their eyes on the road.
In the resulting Combination it natural follows that the haptic motor is controlled to generate the haptic signal by the PCB when the shift dial is operated and the R-range is selected.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 20170080305) in view of Kim 1 (US 2020/0284339), Kim 2 (US 10,288,172), Bortolon et al. (US 8,371,188), and Bacile et al. (US 6,717,299).
Regarding Claim 10, the Combination does not suggest the electronic shift control apparatus of claim 6 further having an elastic protrusion extending between the motor housing and the main housing.
However, Bacile teaches in motors to provide an elastic protrusion (86) between a motor housing (26) and a main housing (78) to reduce vibrations between the motor and the housing (see Col. 5 Lines 6-15), such that the motor housing is in contact with the main housing through the elastic protrusion (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic shift control apparatus suggested by the Combination with an elastic protrusion between the motor housing and the main housing as taught in Bacile to reduce the vibrations passing from the motor and motor housing through to the main housing, thereby reducing unpleasant and unintended vibrations and rattling in the electronic shift control apparatus.
Regarding Claim 11, the Combination further suggests the electronic shift control apparatus of claim 10, wherein the motor housing is in linear contact or point contact with the main housing through the elastic protrusion (see Bacile Fig. 1, showing points 234 in contact with the main housing).
Regarding Claim 12, the Combination further suggests the electronic shift control apparatus of claim 10, wherein the elastic protrusion protrudes in an opposite direction of the roller (see Bacile Fig. 1, showing that the elastic protrusions are on the opposite side of the motor housing from the output shaft 46, and in the resulting combination the motor housing will be located between the elastic protrusions will be on the opposite side of the motor housing from the roller).
Regarding Claim 13, the Combination further suggests the electronic shift control apparatus of claim 12, wherein when the elastic protrusion comes in contact with the main housing, a force that moves the motor housing toward the groove plate is applied to the motor housing by elasticity of the elastic protrusion, whereby a contact force between the roller and the groove plate is maintained (see Bacile Fig. 1; see also Col. 3 Lines 40-45, disclosing that the elastic protrusion is an open-celled foam or other suitable material, and accordingly would exert a force when compressed, and based on the location this force would push the motor housing toward the groove plate in the resulting Combination).
Regarding Claim 14, the Combination does not suggest the electronic shift control apparatus of claim 6 further including a vibration isolation pad coupled to a bottom portion of the motor housing. However, Bacile teaches in motors to provide a vibration isolation pad (86) between a bottom portion of a motor housing (26) and a main housing (78) to reduce vibrations between the motor and the housing (see Col. 5 Lines 6-15), such that the motor housing is in contact with the main housing through the elastic protrusion (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic shift control apparatus suggested by the Combination with a vibration isolation pad between the bottom of the motor housing and the main housing as taught in Bacile to reduce the vibrations passing from the motor and motor housing through to the main housing, thereby reducing unpleasant and unintended vibrations and rattling in the electronic shift control apparatus.
Regarding Claim 15, the Combination does not suggest the electronic shift control apparatus of claim 14 further having a rib.
However, Bacile teaches using ribs (234) protruding from the vibration isolation pad and in contact with the main housing (see Fig. 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that the ribs are used for seating the vibration isolation pad on the main housing to prevent movement of the vibration isolation pad, and that swapping the location of the ribs, such as placing the ribs on the main housing and the holes on the vibration isolation pad would be a matter of design choice.5
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic shift control apparatus suggested by the Combination with a rib in contact with the vibration isolation pad and main housing as taught in Bacile to provide proper seating of the vibration isolation pad, and to prevent unintentional movement of the pad during installation and operation of the apparatus.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swap the location of the rib, such that the rib protrudes from the main housing as a matter of design choice (see MPEP 2144.04).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 12 of copending Application No. 17/530,105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: Claim 1 of ‘110 and Claim 1 of ‘105 differ in a groove plate coupled to the rotator to rotate with the housing, with the groove plate connected to the haptic motor assembly. Note: while named slightly different things, the “haptic motor assembly” is considered the same as the “haptic motor”. Further, since in ‘105 the haptic motor is coupled to a “fixing bracket” that is in turn fixed to the main housing, the haptic motor is likewise also coupled to the main housing.
Jung teaches providing a groove plate (700) for contact with the haptic motor, to provide a detent function (see Fig. 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a groove plate as taught in Jung to provide a tactile feed back in the form of a clicking feeling to provide nonvisual indication to the operator of the vehicle a sense of how much the shift dial has been rotated, thereby increasing the safety of operating the vehicle by allowing the vehicle to feel rather than see movement of the shift dial.
Claim 2: Claim 2 of ‘110 and Claim 12 of ‘105 differ in that vibration also passes through the groove plate, however, since the Combination suggesting Claim 1 includes the groove plate attached to the rotator, and since the haptic signal passes through the rotator, it necessarily follows in the Combination that the haptic signal will also pass through the groove plate.
Claim 3 is identical to Claim 2 of ‘105.
Claim 4 is identical to Claim 3 of ‘105.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05 (b) (III) (E) "Type"
        
        The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).
        
        2 See MPEP 2173.05(b)(III)(E)
        
        3 See MPEP 2173.05(b)(III)(E)
        4 See MPEP 2112.01 (I) PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
        
        Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
        
        See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
        5 See MPEP 2144.04 (VI)(A) Reversal of Parts:
        
        In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).